Citation Nr: 0027919	
Decision Date: 10/23/00    Archive Date: 11/01/00	

DOCKET NO.  97-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,500, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.

This matter arises from various decisions rendered since May 
1999 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Los Angeles, 
California, Regional Office (RO).  In the aggregate, these 
decisions waived $2,368 of the original overpayment of 
$3,868, but held that waiver of recovery of the remaining 
$1,500 would be against the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

The threshold question in any waiver determination is whether 
the indebtedness at issue was properly created.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In the 
instant case, the overpayment at issue resulted from the 
appellant's failure to notify VA that she had earnings during 
the period beginning March 1995 and ending June 1995.  
However, a review of the claims file indicates that, when VA 
discovered that the appellant had the aforementioned earnings 
during an income verification match conducted in 1998, the 
appellant's pension benefits were terminated retroactively 
effective April 1, 1995.  It is unclear from the record 
whether the appellant had any countable income subsequent to 
the termination of her employment in June 1995; however, it 
does not appear that she did.  The RO did not resume her 
pension benefits until January 1, 1999.  But for this, the 
original overpayment in the amount of $3,868 either would not 
have been created or would have been in a lesser amount.  

The question that must be answered in this case is whether 
the overpayment at issue is justified.  If, in fact, the 
appellant did not have any countable income for pension 
purposes following the termination of her employment in June 
1995, she may well be entitled to pension benefits from a 
date prior to January 1, 1999, the date that her pension 
claim was reopened.  Until that issue is adjudicated, further 
action on her pending claim for waiver of recovery of the 
overpayment at issue would be premature.  

In light of the foregoing, this case is REMANDED to the RO 
for action as follows:  

1.  The RO should determine whether the 
appellant was entitled to pension 
benefits for any period from April 1, 
1995, to January 1, 1999.  If so, the 
appellant's award should be adjusted 
accordingly, and the overpayment at issue 
should be recomputed.  

2.  If, following adjudicative action, 
any of the current overpayment remains, 
both the appellant and her representative 
should be furnished a supplemental 
statement of the case, which should 
include an explanation as to why the 
appellant was not entitled to pension 
benefits for any of the period beginning 
April 1, 1995, and ending January 1, 
1999.  The appellant and her 
representative should also be afforded 
the appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action 
unless so informed.  The purpose of this REMAND is both to 
obtain clarifying information and to accord the appellant's 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



